UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 3, 2016 HIGHER ONE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 001-34779 26-3025501 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 115 Munson Street New Haven, CT 06511 (Address of principal executive offices and zip code) (203) 776-7776 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☒ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events This Form 8-K/A amends the Current Report on Form 8-K of Higher One Holdings, Inc. (“we”, “us” or “our”), filed on February 3, 2016 solely in order to include interactive data files associated with the revised audited financial statements included as Exhibit 99.3 to that Form 8-K. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibits Description Consent of PricewaterhouseCoopers LLP (1) Updates, where applicable, to Part 1, Item 1. Business from our Annual Report on Form 10-K filed on March 6, 2015 (1) Updates, where applicable, to Part II, Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations for the years ended December 31, 2014 and 2013. (1) Audited consolidated balance sheets of Higher One Holdings, Inc. as of December 31, 2014 and 2013 and the related consolidated statements of operations and of cash flows for the years then ended and the related notes to the financial statements (1) 101.INS XBRL Instance Document (2) 101.SCH XBRL Taxonomy Extension Schema (2) 101.CAL XBRL Taxonomy Calculation Linkbase (2) 101.DEF XBRL Taxonomy Extension Definition Linkbase (2) 101.LAB XBRL Taxonomy Extension Label Linkbase (2) 101.PRE XBRL Taxonomy Extension Presentation Linkbase (2) Previously filed. Pursuant to Rule 406T of Regulation S-T, the XBRL related information in Exhibits 101 to this Quarterly Report on Form 8-K shall not be deemed to be “filed” for purposes of Section 18 of the Exchange Act of 1934, as amended, or otherwise subject to liability under that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such filing. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: March 8, 2016 HIGHER ONE HOLDINGS, INC. /s/Marc Sheirbaum Marc Sheirbaum President and ChiefExecutive Officer
